NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

MERIAL LIMITED AND MERIAL SAS,
Plaintiffs-Appellees,

V.

VELCERA, INC. AND FIDOPHARM, INC.,
Defendants-Appellants.

2012-1505

Appea1 from the United States District C0urt for the

Midd1e District of Georgia in case no. 12-CV-0075, Judge
C1ay D. Land.

ON MOTION

ORDER

Upon consideration of Ve1cera, Inc. and FidoPharm,

Inc.’s unopposed motion to dismiss the appeal from case
no. 12-CV-0O75 (M.D. Ga.),

IT ls ORDERED THAT:
(1) The motion is granted.

(2) Each side shall bear its own costs.

MERIAL LIMITED V. VELCER.A, INC. 2

FoR THE CoURT

 1 7 2012 /s/ Jan Horbaly
Date J an Horbaly
C1erk

cc: Gregory A. Castanias, Esq.
George C. Lombardi, Esq.

s26
Issued As A Mandate:  1 7 2012

D
U.S.  FOR

me \=Emzm\cc\ncurr
SEP 1 7 2012

JAN HORBALY
C|.ERK